                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                  Case No. 19-CR-0401 WJ

THOMAS ABEYTA,

              Defendant.


                           ORDER ON MOTION TO WITHDRAW
                           AS COUNSEL FOR THE DEFENDANT

       THIS MATTER having come before the Court on the Federal Public Defender's

Motion to Determine Counsel for the Defendant, Thomas Abeyta, and the Court being

fully advised in the premises;

       IT IS THEREFORE ORDERED that James C. Loonam and the Office of the

Federal Public Defender are allowed to withdraw as counsel for Thomas Abeyta based on

a complete breakdown in attorney-client communication.




                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE


Submitted by:
James C. Loonam
Assistant Federal Public Defender
